Judgment unanimously affirmed without costs. Memorandum: We reject the contention that Supreme Court erred in failing to award plaintiff maintenance and counsel fees. We also reject the contention that the court improperly treated defendant’s pension benefits as a source of maintenance instead of marital property when it awarded 25% of the monthly benefits to plaintiff. The record reveals that the court reviewed the factors enumerated in Domestic Relations Law § 236 (B) (5) (d) in equitably distributing the marital property. Thus, contrary to plaintiff’s contention, the court was statutorily obligated to consider factors such as the income and property of each party. This Court’s consideration of those factors does not lead to the conclusion that Supreme Court improperly treated the pension benefits as maintenance. (Appeal from Judgment of Supreme Court, Nassau County, Ain, J.—Maintenance.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.